Citation Nr: 1703416	
Decision Date: 02/06/17    Archive Date: 02/15/17

DOCKET NO.  11-03 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Parrish, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1980 to May 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The Board remanded this case in December 2014.


REMAND

A VA examination and medical opinion were obtained in January 2015.  The Board finds that further explanation in support of the opinion is warranted.  Specifically, the examiner concluded that it was less likely that the Veteran's left knee disability was related to an in-service injury and symptoms because there was no documentation of a left knee condition for many years after separation from service.  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The examiner does not appear to have addressed the Veteran's contention that the knee disability existed since service as a result of a knee injury during service.

Additionally, the January 2015 VA examination report shows that an X-ray study of the Veteran's knees was performed at a private facility (POH Clinic) five or six years earlier.  As these records may be relevant to the claim, appropriate efforts should be made to add them to the file. 

Accordingly, the case is REMANDED for the following action:

1.  Add to the claims file any outstanding VA treatment records dated since February 2015.

2.  Request the Veteran to identify and authorize the release of any treatment records of the his knees at POH Clinic in Pontiac, Michigan, and records from any other private facilities where his left knee has been treated.  If he provides sufficient information and authorization, appropriate efforts should be made to obtain any outstanding records.  The Veteran should also be invited to submit the records himself.

3.  Then, schedule the Veteran for a VA examination with an examiner who has not previously examined him.  The examiner must review the claims file and should note that review in the report.  The examiner should examine the left knee and consider the service records.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current left knee disability was caused or is related to any left knee injury in service or any other event, injury, or disease during service.  The examiner should consider the Veteran's contentions regarding symptoms during and since service.  A complete rational is requested for the opinion. 

4.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

